 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners, Local906, AFL-CIO and Blankenship Builders,Inc. Case28-CP-1 12June 13, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn February 8, 1973, Administrative Law JudgeDavid E. Davis issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Blankenship Builders, Inc., herein called the Charg-ing Party, is engaged in the construction of townhous-es at various sites in Phoenix, the largest of which iscalled the Torre Blanca site. Its employees are unre-presented. Some of the work on the Torre Blanca siteis done by employees of the Charging Party, includingcarpenters, and some is subcontracted.It is undisputed that Respondent picketed the TorreBlanca project from late July until November 13,1972, a period far in excess of the 30 days permittedby Section 8(b)(7)(C) of the Act, and that no petitionfor an election was filed. The Administrative LawJudge, however, found that the picketing did not havea recognitional or organizational object but was de-signed solely to protest the Charging Party's failure topay its employees wages and fringe benefits equal tothose paid under union contracts, and therefore didnot violate Section 8(b)(7)(C) of the Act. The GeneralCounsel and the Charging Party have excepted to thisfinding.We find merit in these exceptions.In a letter dated July 20, the day before the picket-ing began, and received about July 23, Respondent'sbusiness representative, Hackett, informed the Charg-ing Party that the picketing would continue until theCharging Party raised its carpenters' wages to $8.70'The General Counsel and the Charging Partyhave exceptedto certaincredibilityfindingsmade by the Administrative Law Judge.It is the Board'sestablishedpolicy not to overrule an AdministrativeLaw Judge's resolutionswith respect to credibilityunless the clearpreponderanceof all of the relevantevidenceconvinces us that the resolutionsare incorrect.Standard Dry WallProducts, Inc,91 NLRB 544, enfd. 188 F 2d 562 (C A 3). We have carefullyexamined therecordand findno basis for reversinghis findings.per hour, the total amount of wages and fringe bene-fits paid by other contractors in the area.' The letterstated that Respondent did not seek to represent ororganize the carpenters employed by the ChargingParty or to obtain a contract concerning their wages,hours, or working conditions.The picketing, which took place on weekdays only,was atthe gate used by employees of the ChargingParty and its suppliers, as well as by any customersvisiting the project. On a number of occasions, deliv-erymen or employees of subcontractors and suppliersrefused to cross the picket lines. The picketsigns stat-ed only that the Charging Party paid substandardwages.Any person who asked the pickets any ques-tionswas given a copy of the July 20 letter fromHackett to the Charging Party and informed thatHackett would answer any questions.However, on weekends, when there were no em-ployees of the Charging Party at the project but farmore customers than during the week, Respondenttook a very different tack. There was no picketing, buthandbills were distributed at the entrance to the park-ing lot used by customers.' The handbills stated thatthe Charging Party was paying less than the unionscale for its carpentry work and added that theplumbing, sheet metal, and electrical work wasalso"non-union" ; that Respondent didn't know the skilllevels or craft standards of the Charging Party's em-ployees, a clear reference to the fact that they were notmembers of Respondent; and that there were otherbuilders and developers (some of whom the handbillnamed) whose homes were "100% union built." Suchlanguage makes it clear, and indeed the Administra-tive Law Judge found, that the handbilling was de-signed to inform the public of the nonunion characterof the construction project, as well as of the substan-dard wages allegedly paid there. The Board has heldthat informing the public that an employer does notemploy members of a labor organization indicates anorganizational object, and that stating that an em-2 In September, in a telephone conversation between Blankenship, theChargingParty'spresident,and Hackett,Blankenship asked Hackett wheth-er he knewwhatwagesthe Charging Party was paying.Hackett replied thathe didn'tknow whatthe Charging Partywas paying,but he knew what itwasn'tpayingHe admitted, in responseto another question by Blankenship,that he did not know what other benefitsthe Charging Party'semployees had.The Boardhas held that a union's failure to attempt to determine whetheran employer's wages and benefits meet area standards is itself evidence thatthe Unionis not concerned with enforcement of area standards and that itstrue objective is organization or recognitionE g.,Construction, Shipyard andGeneral Laborers Local 1207, AFL-CIO, andBuilding and ConstructionTrades Council of Tampa, Florida (Alfred SAustinConstruction Company,Inc),141 NLRB 283, 284;Local Joint Executive Board,Bartendersand Culi-nary Workers of Las Vegas and Vicinity (HolidayInnsofAmerica,Inc, d/b/aHoliday Inn of Las Vegas),169 NLRB 683, 684.'On one occasion, there washandbilling on a Friday.Otherwise, thehandbilling was limited to weekends because, according to Jones, who wasin chargeof the picketing and handbilling, there were few customers at theproject onweekdaysThe handbillingwas still going on at the time of thehearing204 NLRB No. 16 UNITEDBROTHERHOODOF CARPENTERS, LOCAL 906139ployer does not have a contract with a labor organiza-tion similarly implies an object of recognition andbargaining.4Thus, the language of Respondent'shandbills indicates that its activity on weekends hadthese objects.We cannot, however, agree with the AdministrativeLaw Judge's conclusion that the picketing on week-days did not have an organizational 5 or recognitionalobject. The picketing and handbilling began at thesame time, took place at the same construction pro-ject, and were carried out under the direction of thesame individual-Respondent's assistant businessrepresentative, Jones. In these circumstances, it is un-realistic to view the handbilling on weekends and thepicketing during the week as two separate events, onewith an organizational or recognitional object and theother with no object except to protest substandardwages. Rather, we find that both were part of onecontinuous course of conduct with the same objects,that at least one of those objects was organization orrecognition, and, therefore, that Respondent's picket-ing was for organizational or recognitional purposes.Accordingly, we conclude that by picketing for suchan object for more than 30 days without filing a peti-tion for an election, Respondent violated Section8(b)(7)(C) of the Act 6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Unit-ed Brotherhood of Carpenters and Joiners, Local 906,AFL-CIO, its officers, agents, and representatives,shall:1.Cease and desist from picketing, or causing to bepicketed, Blankenship Builders, Inc., where an objectthereof is forcing or requiring such employer to recog-nize or bargain with Respondent as the collective-bargaining representative of its employees, or forcingor requiring employees of such employer to accept orselect Respondent as their collective-bargaining rep-resentative, at a time when Respondent is not certifiedas such representative and where such picketing hasbeen conducted without a petition under Section 9(c)being filed within a reasonable period of time not toexceed 30 days from the commencement of such pick-eting.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its business office copies of the attachednotice marked "Appendix."' Copies of said notice, onforms provided by the Regional Director for Region28, after being duly signed by the authorized represen-tative of the Respondent, shall be posted by the Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(b)Furnish the Regional Director for Region 28signed copies of said notice for posting by Blanken-ship Builders, Inc., if willing, in places where noticesto employees are customarily posted.(c)Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.C Local Joint Executive Board of Hotel andRestaurantEmployeesand Bar-tendersInternationalUnion of Long Beach and Orange County, Culinary Alli-ance Local No 681 (Leonard Smitley and Joseph W. Drown d/b/a CrownCafeteria, a Co-partnership),135 NLRB 1183, 1185.5The language on the handbills indicates that Respondent was seekingorganization as well as recognition.Since,as indicatedinfra,thislanguagesheds light on the true purpose of the picketing, the fact that no employeesof the Charging Party were present at the time of the handbilling does notpreclude a finding that the picketing,which was directed toward employeesof the Charging Party, had an organizational object6We need not decide whether the picketing, which,unlike the handbilling,was directed toward employees of the Charging Party and its suppliers ratherthan toward the public, comes within the second proviso to Sec. 8(b)(7)(C),which protects picketing to advise the public that an employer is nonunion.The substantial interruption of deliveries and services caused by the picket-ing would deprive it ofthe protection of the proviso,if it were otherwiseapplicableIn the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading"Posted by Order of theNationalLaborRelations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To MEMBERS AND EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketedBlankenship Builders, Inc., where an objectthereof is forcing or requiring such employer torecognize or bargain with us as a collective-bar-gaining representative, or forcing or requiringemployees of such employer to accept or select usas their collective-bargaining representative, at atime when we are not certified as such represen-tative and where such picketing has been con-ducted without a petition under Section 9(c) ofthe Act being filed within a reasonable period oftime not to exceed 30 days from the commence-ment of such picketing. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNITEDBROTHERHOOD OFCARPENTERS AND JOINERS,LOCAL 906, AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 7011 Federal Building, 500 Gold Ave-nue, S.W., Albuquerque, New Mexico 87101, Tele-phone 505-843-3508.DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Administrative Law Judge: This case washeard by the undersigned on November 21, 1972,1 pursuantto a charge filed on August 21, amended on August 23, andagain amended on August 31;2 and a complaint issued onOctober 6, in which it was alleged that Respondent,3 com-mencing on July 20, picketed and handbilledBlankenshipBuilders, Inc., herein called Blankenship, or caused Blank-enship to be picketed and handbilled at various construc-tion sitesin the vicinity of Phoenix, Arizona, with an objectto force or require Blankenship to recognize and bargainwith Respondent as the collective-bargaining representativeof Blankenship's employees. It is further alleged that thehandbilling and picketing activity was engaged in withoutfiling of a valid petition under Section 9(c) of the Act involv-ing Blankenship's employees within a reasonable time; andthat, thereby,Respondent was in violation of Section8(b)(7)(C) of the Act. Respondent, in its answer, admittedcertain allegations of the complaint, but denied that it hadengaged in picketing and handbilling proscribed by the Actor that it had committed any unfair labor practices in viola-tion of the Act.ITHE BUSINESSOF THE COMPANYIt is admitted and I find that Blankenship is an Arizonacorporationengaged inthe constructionbusinessin Phoe-nix,Arizona, and its vicinity, and that during the past 12months it has purchased and caused to be delivered to itsplace of business at Phoenix, Arizona, goods and merchan-1Hereafter all dates referto the calendar year 1972 unless otherwise speci-fied.2Respondent in its answer admittedservice ofthe original charge and therespectiveamendmentson or about the dates oftheir filingUnited Brotherhood of Carpenters and Joiners, Local 906, AFL-CIO.dise valued in excess of $50,000 which originate outside theState of Arizona. Accordingly, it is found that Blankenshipis an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it would effectuatethe purposes of the Act to assert jurisdiction herein.IITHELABOR ORGANIZATION INVOLVEDIt is admitted and I findthatRespondent is a labor orga-nization within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceAt the outset of the hearing, it was stipulated that picket-ing of Blankenship jobsites commenced about July 20, andwas terminated November 13. Mark Blankenship testifiedthat he was the president and general manager ofBlanken-ship; that the Company was primarily a builder of condomi-nium homes and townhouses; and that about July 20,Blankenship's major subdivision was a project known asTorre Blanca located at 12th and Belmont in Phoenix.Blankenship testified that he had talked with John Hackett Son two occasions: once about the middle of September andthe other about November 4 to 7. On the first occasion,Blankenship called Hackett at the union hall and told Hack-ett that obviously there were basic differences betweenthem; that he then asked Hackett, "Do you have any ideaof how much we pay?" Hackett replied, "No, but I have anidea of how much you don't pay." Blankenship then askedHackett if he knew how much their fringe benefits were andHackett replied in the negative. Blankenship concluded hisdirect testimony by stating that the Company's office locat-ed at 1420 East Bethany Home Road, Phoenix, had neverbeen picketed.On cross-examination, Blankenship admitted he receiveda letter fom Respondent signed by Hackett, about July 23,and that in the September conversation with Hackett, refer-ence was made to this letter. The letter reads as follows:In connection with your various contracts, we areinformed that you are paying your carpenter employ-ees considerably less than that paid by atleast 100other contractors in this part of the state. We protest.For your information, these other contractors pay inwages and fringe benefits to their carpenter employeesthe sum of $8.70 per hour. This is the sum establishedby collective bargaining agreements between the un-dersigned local union and these other contractors.Our picketing will cease when you have satisfactorilyshown in some reasonable manner that you have raisedyour employees' wages to not less than the above sum.In this connection such evidence should be madeknown to the undersigned, who is the only person au-thorized by this union to deal with this matter. Ourpicket has no authority other than to picket. Any otherconduct on the part of the picket is prohibited, and wewill put a stop to such other conduct should it occur if4 Also referredto as Buck Blankenship5Respondent's business representative UNITEDBROTHERHOODOF CARPENTERS, LOCAL 906you will but notify us.You are expressly advised that this union does notrepresent, nor does it desire to represent, your carpen-ter employees. Further, this union neither seeks to or-ganize your employees nor to obtain any kind ofcollective bargaining agreement from you concerningtheir wages, hours or working conditions. We simplyintend to protest the fact concerning your failure to payas much as said other contractors.Blankenship conceded that in his conversation with Hack-ett, he did not inform Hackett what Blankenship was payingin fringe benefits.Blankenship also admitted that when heasked Hackett how he figured the fringe benefits,Hacketttold him that if he had anything to discuss to get in touchwith Ward .6 Blankenship said that although he called Ward,he did not talk with him. It was brought out thatBlanken-ship at that time was represented by an attorney, a Mr.Hendricks,who had filed the original charge in this case.Blankenship denied receiving a call from Hendricks inwhich he was informed that Ward had told Hendricks abouthis call and that Ward had said to Hendricks that Blanken-ship should talk to him through counsel rather than call himdirectly.However, Blankenship conceded that about 2weeks later, Hendricks did inform him that Ward had beenin contact with him.William B. Magee,Blankenship's sales director,testifiedthat there was picketing at the Torre Blanca jobsite; that itoccurred in the area bordering on lots 2 through 11 (seeG.C. Exh. 2) and at the entrance to the parking area. Mageeidentified General Counsel's Exhibit 3 as a brochure hand-ed out by the "picketers and other people" on weekends.The "brochure" or handbill read as follows:NOTICEBLANKENSHIP BUILDERS, INC USESDIFFERENTCONSTRUCTIONCOMPANIES PRESUMABLY ON A BID BASIS TO FURNISH THE DIF-FERENT KINDS OF SKILLS NEEDED TO BUILD A HOUSEWE WANTYOUTOKNOW THAT THEY ARE PAYING LESS THAN THEUNION SCALEFOR THEIRCARPENTRYWORKALSO THEIR PLUMB-ING, SHEET-METALAND ELECTRICAL WORK IS NON-UNIONEVEN IF YOU ARE CONFIDENT THAT THESE NECESSARY SKILLSHAVE BEEN PROPERLY DEMONSTRATED(WE DON'T ACTUALLYKNOW THE SKILL LEVELS ORCRAFTSTANDARDS OF SUCH EM-PLOYEES) WE BELIEVE THATYOUWILL WANT TO DO YOUR HOUSEBUYINGELSEWHEREWE ASK YOUNOTTO ENCOURAGE A DEVELOPER WHO COMPETESIN SUCH A WAYAS TO HURT OR DESTROY THE WAGE AND HOURSTANDARDS OF UNIONIZED CRAFTSMEN. WORKING PEOPLE NEEDTO HELP ONE ANOTHER RATHERTHANHURT ONE ANOTHEROTHER BUILDERS AND DEVELOPERSINTHIS AREAOFFER COMPA-RABLE HOMESAT COMPARABLEPRICES, AND ARE100% UNIONBUILTFOR EXAMPLEGO LOOK AT ARIZONA HOMES, JOHN F LONGHOMES, SUGGS HOMES, SUN AMERICAN HOMES, MASTERCRAFTHOMES,ANDHALLCRAFT HOMESWE ASK YOUR HELP.PLEASEDON'T BUY BLANKENSHIP HOMES6Respondent's attorney1G C Exh. I(a).LOCAL 906UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA141Magee stated that he and other Blankenship employeeswere given copies of this handbill.On cross-examination, Magee testified that the area im-mediately adjacent to No. 2, as marked by him on GeneralCounsel's Exhibit 2, was a parking area as were lots marked1, 2, 9, 10, and 11 in tract "B"; that the parking areas wereintended for the convenience of customers; that there wereoccasionswhen there were no pickets,' just someone passingout handbills; that he saw pickets at No. 2 on some week-ends; and that on some occasions he saw a picket passingout handbills at both No. 2 and No. 1.9Robert J. Oscarson, employed by Blankenship as produc-tion manager, testified that as a result of the picketing byRespondent, there occurred about a dozen incidents inwhich subcontractors and employees of subcontractors re-fused to enter Respondent's jobsites to perform theirwork.10 As a result, the work had to be rescheduled in somecases after normal work hours. I1 Oscarson also testified thathe observed pickets at the entrance marked No. 1 and thatthe picket sign merely stated that "Blankenship Builders ispaying substandard wages, Glendale Local 906, Carpen-ters"; that he did not see any pickets at the company officeat 1420 East Bethany Home Road; that on July 23 or 24,he called Hackett and told him that there was a change inthe gates to Torre Blanca which changed the subcontractorgate and the Blankenship gate; that about a week later, hehad another telephone conversation with Hackett; that heasked Hackett how long he would continue the picketing;thatHackett did not answer; that they discussed havinglunch, and that Hackett finally replied, "Well, what if I takethem off right after we have lunch? Well, I'm just a whiteman trying to make a living. I want to work, too."On cross-examination, Oscarson testified that picketingbegan in the area marked No. 1. Thereafter, Blankenshipestablished an entrance for subcontractors at No. 1 and anentrance for Blankenship at gate No. 3; that Hackett wasnotified of this by telegram;12 that following the telegram,the pickets were removed from gate No. 1 and placed at gateNo. 3; that on July 28, he sent another telegram 13 informingHackett that the Blankenship entrance had been changed togate No. I and the subcontractor entrance to gate No. 3;that as a result the pickets then returned to gate No. 1; thatfrom the time of the second telegram to the present, gateNo. 1 has been the entrance for employees of Blankenshipand the suppliers of Blankenship; and that gate No. 1 islikewise the place where customers come through to seeBlankenship houses.8He defined a picket asone who carried a placard ona stick Referenceto a picketin this decision will have thesame meaningMageeplaced the number I in a circle on G C Exh 2 and defined itas the cornerof 12th andBelmont10Counsel enteredinto a stipulationthat this was the tenor of Oscarson'stestimony11Presumably,at a time whenthere were no pickets.12Resp Exh 213Resp Exh 3 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDJerryWells, a salesman in the employ of Blankenship,stated that in August and September, as he drove throughgate No. 1, he saw two pickets walking across theentrance;that he continued to the parking lot at No. 2 and pulled intothe "gazebo" 14 area where the Blankenshipsales office waslocated; and that he saw General Counsel's Exhibit 3 onseveral occasions and saw them handed to prospective buy-ers.On cross-examination Wells testified that on a specificoccasion, probably Sunday, August 6, the person handbill-ing at areaNo. 2 did not have a picketsign; that he saw thehandbills during the week and on Sundays; that construc-tion employees worked Monday through Friday, occasion-ally on a Saturday; and that prospective buyers were morenumerouson Saturday and Sunday.Jeffrey Jones, a carpenter employed byBlankenship, tes-tified that he talked with one of Respondent's pickets at thejobsite of Scott Builders the day before pickets appeared atBlankenship.15Roy M. Jones,called as a witnessby Respondent,testi-fied thathe was an assistant businessrepresentative in theemploy of Respondent; that his immediate superior wasJohn Hackett; that he had the responsibility for the han-dling of the pickets and handbillers at the Torre Blancaproject; that on the first day of picketing, July 21, the pick-ets walked on 12th Street from gate No. 1 to gate No. 3; thatJuly 21 was a Friday and there was no picketing on July 22or 23; that on Monday, July 24, he noticed that gate No. 3had been posted for Blankenship and he placed his picketat that gate; that picketing in that area continued until July28 as he saw that the posting had been changed so that gateNo. 1 was now posted for Blankenship; that he thereaftercaused picketing at gate No. 1 only; that at no time was theNo. 2 area picketed; that the picketsigns were"one foot by18 inches, white faced with black letters except the writingof the company's name and the Local's name which was putin with felt pen" ; that thesign wason a stick 36 by 1-1/2by 1/4 inches; and that the legend on thesign was as fol-lows: "Notice to the public, BlankenshipBuilders, Incorpo-rated, paying substandard wages. Carpenters Local No.906." Jones further testified that from the time picketingstarted, he would arrive at the jobsite about 5 a.m.; that hewould observe Blankenship carpenter employees enter theproject; that his pickets would arrive about 6 a.m. and hewould instruct them how to conduct themselves; that, ifthey were asked questions, they were to hand thequestionera copy of Respondent's Exhibit 1; that no picketing wasconducted on days other than Monday through Friday; thathandbilling was conducted only on Saturday and Sundayfrom 12 until 4 p.m.; that handbillers were placed at the area14Gazebowas definedby Mageeas a circular covered building that is partof the recreation area for theproject15The actualconversation,upon objectionof Respondent's counsel, wasexcluded by the undersignedThe GeneralCounsel thereupon made thefollowingoffer of proof:Mr. Deeny. Your Honor,if the witness were allowedto testify aboutthe conversation, he would testify that the pickettold him that Blanken-ship was getting too big, that theywere going to start picketing Blanken-shipTheywere going to use the asserted reason of substandard wagesand that Blankenshiphad toomuch stuffaroundtown going up. Andthat he thought Blankenshipwould go unionmarked No. 2 from July 27; and that previous to that time,they were at location No. 1 on Saturday and Sunday; thatno handbillers carried a picket sign.On cross-examination Jones stated he visited the projectabout every 2 to 2-1/2 hours and talked with his people; thatthere were about eight other jobsites where pickets wereplaced and visiting these projects kept him busy for a fullday; that the Torre Blanca project had no more than twopickets and occasionally only one; and that handbilling iscurrently continuing at the Torre Blanca project at locationNo. 2 with the same handbill.Hackett testified that he was the business representativeof Respondent and that he sent the letter dated July 20 16to Blankenship; that the handbill distributed at the TorreBlanca project was drawn up pursuant to legal advice andwas used to handbill Blankenship's sales office notifying thepublic of the substandard wages; that prior to sending theJuly 20 letter to Blankenship, he did make an effort toascertainwhat Blankenship was paying carpenters; that af-ter the picketing commenced, he received two telephonecalls from Oscarson; that one of those calls concerned thechange ofgates; that he told Oscarson that he would consulthis attorney; that the second call from Oscarson concernedpicketing at a project at which no Blankenship carpenterswere employed; that he told Oscarson that he would removethe pickets; that Oscarson asked him how long the picketswould be on the Torre Blanca project; that he told Oscarsonhe didn't know, but that it was up to him; that he added theletter sentto Blankenship on July 20, listed the conditionsthat were required; that he talked on the telephone withBuck Blankenship in September; that Blankenship calledand told him that two of the projects which were beingpicketed were not his projects or employees; that he toldBlankenship if they were not his, the pickets would be re-moved and they were removed; Blankenship then said thathe was tired of having Torre Blanca picketed; that Hackettreplied that Blankenship had a copy of the letter and all thathe expected was contained in that letter; Blankenship thenasked if he (Hackett) knew what wages he was paying andHackett replied that he did not know what he was paying,but did know what he was not paying; that he also toldBlankenship he did not know what his fringe benefits were;that Blankenship asked him what were the union benefitsand Hackett told him, "30 cents in health and welfare and65 cents in pension" ; that he then told Blankenship that ifhe had any more questions, he could contact his attorney;and that Blankenship did not at any time tell him whatwageshe was paying his journeymen carpenters or whatfringe benefit contributions he was making.On cross-examination, Hackett stated that if Blankenshippaid journeymen $7.75 per hour, 30 cents into health andwelfare and 65 cents into pension funds, he would be payingscale,and there would be no necessity to picket him. At theconclusion of the testimonial accounts, it was stipulated bythe parties that 60 to 70 persons have been employed byRespondent as pickets and of those employees, one or twowere former Blankenship employees.16Resp. Exh I UNITED BROTHERHOOD OF CARPENTERS,LOCAL 906143B. Analysis and ConclusionsBefore entering into a discussion of the merits of thevarious legal arguments presented by the General Counseland Respondent,it seems necessary to make a factual deter-mination as to actually what transpired in regard to hand-billingand picketing.As I was impressed with thedemeanor,the precise testimony,and the forthrightness ofRoy Jones,Respondent's assistant business representative,I extend full credit to his testimonial account in which hedescribed the handbilling and picketing.I, therefore, adopthis account as to the locations of the handbilling and picket-ing, the manner in which handbilling and picketing wasconducted, the times when handbilling and picketing wereconducted and by whom the handbilling and picketing wasconducted. I do not credit testimony of any other witnessesparticularlyMagee,Oscarson,and Wells with regard totheir testimony concerning the handbilling and picketingwhere it is contrary to the testimony of Roy Jones.Decision in this case evolves around the statutory provi-sion of Section 8(b)(7)(C),which reads as follows;(b) It shall be an unfair labor practice for a labororganization or its agents-(7) to picket or cause to be picketed,or threatento picket or cause to be picketed,any employerwhere an object thereof is forcing or requiring anemployer to recognize or bargain with a labor orga-nization as the representative of his employees, orforcing or requiring the employees of an employer toaccept or select such labor organization as their col-lective bargaining representative,unless such labororganization is currently certified as the representa-tive of such employees:(C) where such picketing has been conductedwithout a petition under section 9(c) being filed with-in a reasonable period of time not to exceed thirtydays from the commencement of such picketing:Provided,That when such a petition has been filedthe Board shall forthwith,without regard to the pro-visions of section 9(c)(1) or the absence of a showingof a substantial interest on the part of the labororganization,direct an election in such unit as theBoard finds to be appropriate and shall certify theresults thereof:Provided further,That nothing in thissubparagraph(C) shall be construed to prohibit anypicketing or other publicity for the purpose of truth-fully advising the public(including consumers) thatan employer does not employ members of,or havea contract with,a labor organization,unless an effectof such picketing is to induce any individual em-ployed by any other person in the course of his em-ployment,not tp,pick up,deliver or transport anygoods or not to perform any services.Nothing in this paragraph(7) shall be construed topermit any act which would otherwise be an unfairlabor practice under this section 8(b).The burden of proof resting upon the General Counsel incases where violations of the Act are alleged must be estab-lished by him by a preponderance of the credible evidence.In order to prevail herein,this preponderance must be es-tablished by the General Counsel in the proof of each ele-ment which constitutes the alleged violation.Initially, theevidence must establish that the picketing conducted byRespondent herein had a recognitional or organizationalobjective.The General Counsel with regard to this aspectargues that:"The nature of the picketing and handbillingconducted by Respondent meshes Respondent's substan-dard claim with an appeal to working people to not buynonunion homes and with its overall organizational objec-tives." I am somewhat puzzled as to the meaning of thisargument.I recognize that as an empirical fact RespondentUnion,like other labor organizations,is interested and hasas its ultimate objective the organization of all employeesespecially those peculiar to the carpenter craft.Icannot,however,conclude that Respondent by merely picketingand handbilling with a claim that an employer is payingsubstandard wages and simultaneously appealing to work-ing people to refrain from purchasing the employer's non-union product is thereby engaging in picketing andhandbilling for a recognitional or organizational objective.I, therefore,reject the General Counsel's argument on theforegoing basis.The General Counsel also argues that the absence ofpicketing at Blankenship'sgeneral offices is a significantfactor in the determination whether the picketing had anorganizational or recognitional objective. He does not pointout its significance and I find none.The evidence shows thathandbilling occurred at location No. 2 on Saturdays andSundays.This location is the entrance to Blankenship'ssales office at the Torre Blanca project.Picketing also oc-curred at gate No.1which was not only the entrance forBlankenship employees,but also for prospective home buy-ers and Blankenship suppliers.These factors are far moresignificant. The General Counsel further argues that it issignificant that some of the pickets were former Blanken-ship employees.Ido not agree.Jones credibly testified thatof the 70 persons employed as handbillers or pickets one ortwo may have been former Blankenship employees. What-ever significance a substantial number of former Blanken-ship employees used as pickets would have had iscompletely lost when it is found,as I do, that only one ortwo former Blankenship employees of a total of 70 personsparticipated in the picketing and handbilling.I regard theincidence of their former employment as a mere coinci-dence and not worthy of consideration.The General Counsel mentions that Hackett remarked toOscarson, "I'm a white man and I'm trying to make a living,Iwant to work,too." Again I am puzzled why this is men-tioned as the General Counsel bases no argument on thisremark.I regard the remark as impossible of interpretationas it is completely ambiguous.Even the reference to thecolor of skin hardly warrants any sort of conclusion.Continuing with the analysis of the General Counsel'sbrief,I find that he argues that conduct herein is proscribedbecause it seeks to establish a continuing relationship withan employer with regard to terms and conditions of employ-ment.I conclude that the picketing and Respondent's con-duct did not seek to establish such a"continuing"relationship.As Hackett stated in his letter of June 20 andon the witness stand, all that was required of Blankenshipin order to cause the picketing to cease was to pay thecarpenters in his employ the wages and fringe benefits pre- 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDvailing in the area by approximately 100 unionized employ-ers.The General Counsel,referring to this portion ofHackett's testimony,argues that his attempt to "allocate"different sums for benefits as provided in the contracts indi-cates that Respondent's true purpose was not to publicizethe substandard nature of the dispute,but rather it wasundertaking to bargain for Blankenship's employees andthereby demonstrated a recognitional object.With this lat-ter argument,I find myself in agreement to a limited extent.While I do not believe,as the General Counsel asserts, thatRespondent was insincere in its effort to publicize the dispa-rate wages,'7 however,it is clear that a condition for remov-al of the pickets was payment to Blankenship's carpenterswages and fringe benefits equal to that paid under unioncontracts.In effect, by asserting this as a condition forremoval of the pickets,Respondent was seeking to engageBlankenship in bargaining on behalf of Blankenship's em-ployees.The question arises whether the foregoing conclu-sion establishes sufficient cause to warrant a holding thatthe picketing had a recognitional or organizational objec-tive.I find that such a holding is unwarranted because it isinherent that any demand that an employer pay increasedwages to meet area standards has the connotation and thenuance that the demanding union is,in effect,attemptingto bargain for the employer's employees.Such an interpre-tation would outlaw all area standards and substandardwage picketing.Neither the Board nor the Courts have soheld.'The essential distinction between the facts in this caseand those inRetailClerksInternational Association, LocalUnionNo. 899, AFL-CIO, etal.,`provides a decisive factorfor the determination whether the picketing in this case hadan organizational or recognitional objective.In theRetailClerkscase,the union representative met with the employerand presented the current union contract after deletingsome of the union conditions contained therein.However,many key conditions were not physically stricken. Adminis-trative Law Judge Louis S. Penfield,in a decision approvedby the Board,found that the union representative did notstate with precision the limits of applicability of the clausesnot physically stricken.This factor led Administrative LawJudge Penfield to the conclusion that the union was, in fact,demanding more than was needed to protect the union'sinterest in the maintenance of area standards.In the instantcase,Hackett,in his letter dated July 20, specifically estab-lished the limits of the Union's demands,amounting to17Although there is no evidence as to whether Blankenship'swage scalefor carpenters was below the union scale,Ibelieve I am warranted in assum-mg that it was.It is hardly conceivable that the contrary was true. TheGeneral Counsel surely would have introduced this evidence and made thisa major point in his argument if in fact Blankenship was paying wages equalto the union scale13 Steamfitters LocalUnionNo. 614 (TrumboWelding and Fabricating Com-pany),199 NLRB No. 158;BoilermakersLocal Lodge 193 (UnitedEngineers& Constructors, Inc.),191 NLRB608;Houston Budding & Construction TradesCouncil (Claude EverettConstructionCompany),136 NLRB 32119 166 NLRB 818.$8.70 for wages and fringe benefits.No other demands wereever made. In making this specific demand,I find that theUnion was merely asserting its "legitimate interest apartfrom organization or recognition that employers meet pre-vailing wage scales and employee benefits.... "20The evidence shows that on a dozen occasions employeesof subcontractors refused to enter upon the jobsite to en-gage in their function because of the picketing.No evidence,however,was presented that there was any interference orrefusal to deliver goods,wares,and merchandise.As indicated above, I find that the picketing by the Uniondid not have a recognitional or organizational objective. Ishall, therefore,recommend dismissal of the allegation withregard to this aspect of the case.As I have credited Assistant Business RepresentativeJones' version of the manner in which the handbilling wasconducted,I find that the handbilling which has continuedto date 21 was designed and carried on for the purpose ofadvertising to the public the substandard wages and nonun-ion character of the construction project.I find that the acts,therefore, constituted a legitimate appeal to consumers toengage in a consumerboycott thatisnot violative of theAct. I shall, therefore,recommend dismissal of this case inits entirety.Upon the basis of the foregoing findings of fact, and uponthe entire record in this proceeding,Imake the following:CONCLUSIONS OF LAW1.Blankenship Builders, Inc.,is, and has been at all timesmaterial herein,an employer within the meaning of Section2(2) of the Actand engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.2.The Union, United Brotherhoodof Carpenters andJoiners,Local 906, AFL-CIO, is,and has been at all timesmaterial herein,a labor organizationwithin themeaning ofSection2(5) of the Act.3.As foundabove,RespondentUnionhas not violatedSection8(b)(7)(C) by any of theacts alleged in the com-plaint.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act,Ihereby issue the following recommended:22ORDERThe complaint is hereby dismissed in its entirety.20 Local Union No. 741, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United States and Canada,AFL-CIO (Keith Riggs Plumbing and Heating Contractor),137 NLRB 1125.21 It was stipulatedthat picketingceased onNovember 13.22 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the NationalLaboPRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations,be adopted by the Boardand become itsfindings, conclusions,and order, and allobjectionsthereto shall be deemedwaived forall purposes.